Citation Nr: 0729491	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  98-03 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for thrombophlebitis of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied reopening of the veteran's 
claim because he had not submitted new and material evidence.  

The Board remanded the issue in August 2000.  A January 2005 
Board decision found that new and material evidence had been 
submitted to reopen the veteran's claim and the claim was 
remanded for further development.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that left lower extremity thrombophlebitis is related 
to either service or a service connected disability.


CONCLUSION OF LAW

Thrombophlebitis of the left lower extremity was not incurred 
or aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January and October 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In April 2007, the veteran's representative submitted a 
letter from Michael J. Petersen, M.D.  In September 2007, the 
veteran's representative waived RO consideration of such 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Background

Service medical records show that the veteran was seen in 
October 1964 with complaints of inflammation of the anterior 
right leg.  The veteran was hospitalized for two days.  A 
question of cellulitis and phlebitis was raised, however, at 
discharge the diagnosis was contusion of the right leg.  A 
May 1966 examination showed normal clinically normal lower 
extremities.  

A statement from Albert Lesser, M.D., dated August 1974 
indicated the veteran was examined and was under observation 
for possible phlebitis of the right leg.

A statement from Richard M. Friedman, M.D., dated August 1974 
indicated the veteran was examined for probable 
thrombophlebitis of the right leg.

A radiographic report from Smithtown General Hospital dated 
December 1982 revealed obstructive changes involving the 
distal two thirds of the paired deep peroneal vein possibly 
due to thrombosis.  Also shown was a single incompetent 
perforator on the medial side of the mid portion of the calf 
of the left leg.

At a June 1984 VA examination, the veteran reported swelling 
in the feet and legs after standing too long.  The 
examination showed no color change, and circulation was good.  
There was no edema, ulcer, or pigmentation.  

Medical records from University Hospital in Stony Brook, New 
York show the veteran was admitted in April 1991 with left 
lower extremity thrombophlebitis, and diabetes mellitus.  

A June 1992 treatment report from Island Medical showed a 
diagnosis of cellulitis to the leg.

A November 1996 letter from Thomas Spinnato, M.D., indicated 
he remembered treating the veteran in December 1982 for a 
left leg thrombophlebitis.  He indicated in December 1982 the 
veteran had a venogram at Smithtown General Hospital and a 
vascular surgeon treated the veteran in February 1987 at 
Stonybrook hospital.

At a December 1996 VA examination, the veteran reported a 
history of lower extremity phlebitis and possible lymphedema 
in 1964 after an in-service injury.  He also reported being 
hospitalized and having recurrent phlebitis, to include 
current symptoms, since.  Following an examination the 
diagnoses were status post bilateral phlebitis, probable post 
phlebitic syndrome, and chronic venous insufficiency.  

An August 1997 letter from Gail A. Cohan, M.D., indicated 
that the veteran's medical problems included chronic leg 
swelling.  In August 1996, he reportedly presented with right 
leg swelling, tenderness, and erythema.  The physician 
indicated it was not entirely clear from a clinical point of 
view if he was experiencing cellulitis or a superficial 
thrombophlebitis.  The veteran was treated with both 
antibiotics and aspirin.  

At his July 1998 RO hearing, the veteran testified that while 
he was in training at Fort Dix he had trouble with his right 
leg.  He stated he was admitted to the hospital for possible 
cellulitis, phlebitis, and because of the size of his leg 
edema.  He testified that he used a cane after being released 
from the hospital and it took approximately three months for 
the swelling to resolve.  He indicated that after this, he 
took precautions and did not perform duties that would 
involve heavy use of his leg.  After service if he had 
problems with his leg he would take aspirin.  He stated he 
started having random problems with his leg in 1967, with 
intervals of a year or two years between episodes of swelling 
and redness.  He indicated that a Dr. Petersen examined him 
in 1986 and related that the injury the veteran sustained in 
1964 could have caused in his present leg problems.  

A letter from Michael Petersen, M.D., dated September 2000 
noted the veteran's history of a contusion of his leg in 
1964.  The physician indicated that the veteran was now 
suffering from chronic venous insufficiency that was quite 
possibly secondary to phlebitis that occurred at the time and 
as a result of his injury in 1964.  He further stated that 
this phlebitis had then led to the development of chronic 
venous insufficiency in that leg and his current disabling 
symptoms.

A March 2001 letter from Dr. Petersen indicated that although 
he had not had the opportunity to review any records from 
1964, the veteran's history was consistent with trauma and 
subsequent thrombophlebitis involving his right calf.  Dr. 
Petersen indicated that this would clearly result in chronic 
venous insufficiency later in life.  It was also noted that 
although the veteran did not receive trauma to his left lower 
extremity, and currently he had left symptoms as well, it was 
quite possible that during his recovery from his traumatic 
injury, he suffered bilateral thrombophlebitis.  Dr. Petersen 
strongly suspected that the veteran's current condition was 
as a direct result of his injury while in service.  

At a February 2003 VA examination, the examiner noted the 
veteran's history of striking his leg with a duffle bag in 
1964 and his subsequent hospitalization for two days for 
right leg swelling.  The veteran's post service medical 
history was also noted.  Following examination the examiner 
diagnosed a history of thrombophlebitis and cellulitis.  The 
examiner noted that according to the veteran's records he had 
not had an incident of thrombophlebitis since 1996.

An October 2003 VA examiner noted the veteran's medical 
history.  The examiner noted that it did seem that there were 
multiple documents to state he had swelling in is right leg, 
sometimes diagnosed as lymphedema, sometimes diagnosed as 
possible thrombophlebitis.  It was the examiner's opinion 
that it was as likely as not that those incidences were 
related to the injury that he had in 1964.

By a rating decision dated January 2004, the veteran was 
granted service connection for status post injury to the 
right leg with phlebitis and assigned a 10 percent disability 
evaluation.  The veteran was denied service connection for 
left leg phlebitis.

After a May 2005 VA examination, the examiner indicated that 
it was likely as not that there might be some connection with 
the left leg.  The examiner commented that if the veteran had 
problems on a chronic basis with the right leg over the years 
perhaps causing problems with the left leg as well; however, 
the examiner noted the records seemed to stop as of 1996, and 
there was not much evidence of problems after that.  

To clarify the May 2005 examiner's opinion, the RO requested 
another VA examination.  At an October 2005 VA examination, 
it was noted that the veteran claimed that due to his service 
connected injury, he had subsequently developed 
thrombophlebitis and chronic left leg edema which resulted in 
difficulty ambulating and inability to perform normal 
activities.  After examination the assessments were normal 
peripheral arterial circulation, mild symmetric leg edema, 
and no evidence of active lower leg cellulitis.  The examiner 
recommended that a venous study be performed.

After a venous study was conducted the October 2005 VA 
examiner in February 2006 indicated that ultrasound results 
showed evidence of mild reflux in the right lower extremity, 
the side claimed to have been injured during service.  The 
examiner believed that the veteran's venous disease was 
likely related to his service injury; however, his symptoms 
and degree of disability was out of proportion to the 
"mild" venous reflux identified on his noninvasive studies.  

At a March 2006 VA examination, the examiner noted that the 
veteran did not contend and the claims file did not show a 
muscle or joint injury.  Hence, it was recommended that the 
examining VA vascular surgeon comply with the questions asked 
in the remand.  The orthopedic surgeon opined that he could 
not comment on vascular problems.

In December 2006, the VA vascular surgeon who had previously 
reviewed the claims file and examined the veteran indicated 
that the appellant's left leg was normal with no vascular 
disease.  The left lower extremity was less likely as not 
related to his service connected right leg phlebitis.  This 
opinion was based on review of the claims file and 
examination of the veteran in October 2005.  The examiner 
also noted the disability the veteran was claiming as a 
result of his left leg was less likely as not related to his 
service injury.  

An April 2007 letter from Dr. Petersen indicated that the 
veteran clearly continued to have venous insufficiency, which 
now appeared to be involving both lower extremities.  He 
noted that although there were multiple potential causes for 
such, his history of injury and documented thrombophlebitis 
while on active duty was the likely cause.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The weight to be attached to any evidence is within the 
province of the Board as adjudicators.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (Board favoring one medical opinion 
over another is not error).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for thrombophlebitis of the left lower 
extremity; to include secondary to his service connected 
right leg disability.

Favoring the claim is a March 2001 opinion from Dr. Petersen 
who noted that although the appellant did not sustain left 
lower extremity trauma it was quite possible that during his 
recovery from his traumatic injury, he suffered bilateral 
thrombophlebitis.  In offering this opinion, however, Dr. 
Petersen admitted that he had not reviewed the service 
medical records and failed to explain why the veteran did not 
have symptoms in his left leg until many years after 
separation from service.  

In an April 2007 letter, Dr. Petersen again indicated that 
the veteran had venous insufficiency in both lower 
extremities and indicated that although there were multiple 
potential causes for such, his history of injury and 
documented thrombophlebitis while on active duty was the 
likely cause.

With respect to these opinions the Board notes that "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, Dr. 
Petersen is not shown to have reviewed the claims files, and 
is not shown to have offered anything more than a conditional 
opinion.  Dr. Peterson does not acknowledge the fact that the 
service medical records do not document any left lower 
extremity circulatory disorder.  Hence, his opinions fail to 
provide a basis to grant service connection.  Indeed, Dr. 
Petersen's 2007 letter gives no medical rationale as to why 
he believes the left leg venous insufficiency is related to 
the veteran's service connected right leg condition.

Against the claim, and of greater probative value is a 
December 2006 VA vascular surgeon opinion that the veteran's 
left leg was normal with no vascular disease.  That examiner 
specifically found that any left lower extremity disorder was 
less likely than not related to right leg phlebitis.  In 
addition, the examiner indicated that the disability the 
veteran was claiming as a result of his left leg was less 
likely as not related to his service injury.  This examiner 
based his opinion on an examination and review of the 
veteran's claims files. 

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Service connection on both direct and secondary 
bases for thrombophlebitis of the left lower extremity is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for thrombophlebitis of the 
left lower extremity is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


